MEMORANDUM**
Maria J. Mejia-Mvarado, a native and citizen of Honduras, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s decision finding that she waived her right to apply for asylum and withholding of removal by failing to file her applications. We dismiss for failure to exhaust administrative remedies.
Mejia-Mvarado contends that the Immigration Judge misinformed her of the relief that was available to her and denied her the right to counsel. We lack jurisdiction to review the alleged errors because Mejia-Mvarado never raised them with the BIA and thus failed to exhaust her administrative remedies. See Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994) (holding that alleged due process violations require exhaustion).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.